  Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 1 of 40 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

CYTONOME/ST, LLC,                                  )
                                                   )
                     Plaintiff,                    )
                                                   )   C.A. No. _____________
       v.                                          )
                                                   )   DEMAND FOR JURY TRIAL
NANOCELLECT BIOMEDICAL, INC.,                      )
                                                   )
                     Defendant.                    )


                                       COMPLAINT

              Plaintiff Cytonome/ST, LLC (“Cytonome”) files this Complaint for patent

infringement against Defendant NanoCellect Biomedical, Inc. (“NanoCellect”) and hereby

alleges:

                                  NATURE OF THE ACTION

              1.     This is a civil action arising under the laws of the United States, 35 U.S.C.

§ 1, et seq., for patent infringement. Cytonome seeks enhanced damages, prejudgment interest,

attorneys’ fees, exemplary damages, and any other relief that is available and warranted under

applicable laws from NanoCellect. In addition, Cytonome is seeking a permanent injunction

against NanoCellect’s use of Cytonome’s patents.

                                       THE PARTIES

              2.     Cytonome is a limited liability company organized and existing under the

laws of the State of Delaware, having its principal place of business at 9 Oak Park Drive,

Bedford, MA 01730.
  Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 2 of 40 PageID #: 2




               3.      On information and belief, NanoCellect is a corporation organized and

existing under the laws of the State of Delaware, having its principal place of business at 6865

Flanders Dr., Suite A, San Diego, CA 92121.

                                JURISDICTION AND VENUE

               4.      This Court has subject matter jurisdiction at least under 28 U.S.C. §§ 1331

and 1338(a) because this action arises under the patent laws of the United States, 35 U.S.C. § 1,

et seq.

               5.      On information and belief, NanoCellect has purposefully availed itself of

the benefits and protections of the laws of the State of Delaware, and the exercise of jurisdiction

by this Court is proper.

               6.      This Court has personal jurisdiction over NanoCellect because

NanoCellect is incorporated under the laws of the State of Delaware.

               7.      This Court also has personal jurisdiction over NanoCellect because

NanoCellect has committed acts of patent infringement in this judicial district, has systematic

and continuous contacts in this judicial district, regularly transacts business within this judicial

district, and regularly avails itself of the benefits of this judicial district. In particular, on

information and belief: (a) NanoCellect owns and/or operates an interactive Internet website,

www.nanocellect.com, that is accessible to the residents of Delaware, through which goods,

including NanoCellect’s “WOLF Cell Sorter” (accused of infringement herein), are advertised

and sold; and (b) NanoCellect offers for sale and sells its goods, including its WOLF Cell Sorter,

to residents of Delaware through online retailers such as www.biocompare.com.




                                                 2
  Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 3 of 40 PageID #: 3




               8.      Venue is proper in this federal judicial district pursuant to 28 U.S.C.

§ 1391(b)(1) and 28 U.S.C. § 1400(b) because NanoCellect is incorporated in the State of

Delaware and therefore “resides” in this judicial district.

                         CYTONOME’S PATENTED TECHNOLOGY

               9.      A company named “Coventor” was founded in 1996 and originally

developed software for designing microelectromechanical systems (“MEMS”).                Sometime

between 1997 and 1999, Coventor’s founder and then-CTO, John Gilbert, built a “microfluidics”

group at Coventor that developed software for designing microscale channel systems that handle,

process, and analyze particle samples. In 2002, this microfluidics group, including John Gilbert,

left Coventor to form “Teragenics,” which changed its name to “Cytonome, Inc.” within a year.

Cytonome, Inc. began developing ultrahigh-throughput microfluidic devices for clinical

applications—such as separating desirable cells in a bone marrow sample from undesirable cells

and particles in the sample—that could accurately sort particles at a significantly higher rate than

conventional machines.

               10.     Around 2008, a company known as “STGenetics” (“ST”) became aware

of Cytonome, Inc.’s technology when looking for ways to improve its own cell sorting

technology. One aspect of ST’s business is providing semen sorted by sex to “bull studs,” who

in turn sell the sexed semen to dairy and beef farmers for use in artificial insemination. ST

determined that Cytonome, Inc. and its technology could improve ST’s existing sorting services.

Accordingly, ST joined with Cytonome, Inc. to form Cytonome/ST, LLC (“Cytonome”) in 2009.

               11.     Cytonome has continued to do extensive research, development, testing,

and manufacturing of microfluidic devices. Cytonome has created cutting edge microfluidic

systems for aligning, analyzing, purifying, and sorting particles using novel, highly-parallelizable



                                                  3
  Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 4 of 40 PageID #: 4




“microfluidic chip” designs coupled with advanced optical, electronic, and fluidic control

systems.   See, e.g., https://www.cytonome.com/products/gigasort.        Cytonome’s efforts have

benefited the life sciences, industrial cell processing, cell bioprocessing, and flow cytometry

fields by improving the efficiency of processing cells and other particles.                   See

https://www.cytonome.com/applications/. Cytonome has recently partnered with leaders in the

biotechnology and pharmaceutical industries, and regularly participates in biotechnology

conferences. See https://www.cytonome.com/news/.

                12.    Cytonome has applied for and obtained dozens of patents to protect its

intellectual property in its microfluidic chip and particle-processing technologies.

                         CYTONOME’S U.S. PATENT NO. 6,877,528

                13.    On April 12, 2005, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 6,877,528 (the “’528 Patent”), titled “MICROFLUIDIC

SYSTEM INCLUDING A BUBBLE VALVE FOR REGULATING FLUID FLOW THROUGH

A MICROCHANNEL.” A true and correct copy of the ’528 Patent is attached to this Complaint

as Exhibit 1.

                14.    At all times since the issuance of the ’528 Patent, all rights, title, and

interest in and to the ’528 Patent have been assigned to Cytonome, and Cytonome is and has

been the sole owner of the ’528 Patent.

                15.    The ’528 Patent relates to a microfluidic device that uses an actuator and

buffer to accurately sort particles based on a selected characteristic (e.g., fluorescence). In an

exemplary embodiment, the patent discloses a device with microchannels formed in a substrate.

These microchannels are capable of flowing a stream of particles, some having the selected

characteristic. The device further includes a detector capable of sensing the characteristic and



                                                 4
  Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 5 of 40 PageID #: 5




sending a signal to an actuator, informing the actuator that an upcoming particle has the desired

characteristic. Based on this signal, the actuator sends a “pressure pulse” into the channel that

causes the selected particle to be deflected out of the particle stream and, for example, into a

separate subchannel from the non-selected particles.       Facilitating this sorting process is a

“buffer” positioned on the opposite side of the channel from the actuator. The buffer absorbs the

pressure pulse, which decreases stress on the selected particles, enables high speed operation,

and ensures that the pressure pulse does not reverberate through the channel and impact other

particles in the sample.   The other particles can therefore be processed and flow into the

appropriate subchannel. The disclosed devices can greatly improve sorting efficiency and reduce

shear stresses that can damage cells during the sorting process in conventional devices.

                16.   The claims of the ’528 Patent are generally directed to the above-

described microfluidic devices and recite, for example, microchannels, actuators, and buffers.

                        CYTONOME’S U.S. PATENT NO. 8,623,295

                17.   On January 7, 2014, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 8,623,295 (the “’295 Patent”), titled “MICROFLUIDIC

SYSTEM INCLUDING A BUBBLE VALVE FOR REGULATING FLUID FLOW THROUGH

A MICROCHANNEL.” A true and correct copy of the ’295 Patent is attached to this Complaint

as Exhibit 2.

                18.   At all times since the issuance of the ’295 Patent, all rights, title, and

interest in and to the ’295 Patent have been assigned to Cytonome, and Cytonome is and has

been the sole owner of the ’295 Patent.

                19.   The ’295 Patent relates to a microfluidic system that uses two opposing

reservoirs adapted to generate and absorb a pressure pulse that may be used for accurately



                                                5
  Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 6 of 40 PageID #: 6




sorting particles based on a selected characteristic (e.g., fluorescence).     In an exemplary

embodiment, the patent discloses a system with microchannels formed in a substrate. These

microchannels are capable of flowing a stream of particles, some having the selected

characteristic. The system further includes a detector capable of sensing the characteristic and

sending a signal to an actuator, informing the actuator that an upcoming particle has the desired

characteristic. Based on this signal, the actuator sends a “pressure pulse” into the channel that

causes the selected particle to be deflected out of the particle stream and, for example, into a

separate subchannel from the non-selected particles.       Facilitating this sorting process is a

“buffer” reservoir positioned on the opposite side of the channel from the actuator connected to

another reservoir. Each of these reservoirs are connected to the channel via an aperture. The

buffer reservoir absorbs or dampens the pressure pulse, which decreases stress on the selected

particles, enables high speed operation, and ensures that the pressure pulse does not reverberate

through the channel and impact other particles in the sample. The other particles can therefore

also be processed to flow into the appropriate subchannel. The disclosed systems can greatly

improve sorting efficiency and reduce shear stresses that can damage cells during the sorting

process in conventional systems.

               20.    The claims of the ’295 Patent are generally directed to the above-

described microfluidic systems and recite, for example, microfluidic flow channels, reservoirs,

and apertures for connecting the reservoirs to the flow channels.

                        CYTONOME’S U.S. PATENT NO. 9,011,797

               21.    On April 21, 2015, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 9,011,797 (the “’797 Patent”), titled “MICROFLUIDIC

SYSTEM INCLUDING A BUBBLE VALVE FOR REGULATING FLUID FLOW THROUGH



                                                6
  Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 7 of 40 PageID #: 7




A MICROCHANNEL.” A true and correct copy of the ’797 Patent is attached to this Complaint

as Exhibit 3.

                22.   At all times since the issuance of the ’797 Patent, all rights, title, and

interest in and to the ’797 Patent have been assigned to Cytonome, and Cytonome is and has

been the sole owner of the ’797 Patent.

                23.   The ’797 Patent relates to a microfluidic device capable of sorting

particles using a pressure pulse and a reservoir that absorbs the pressure pulse. In an exemplary

embodiment, the patent discloses a device with microchannels formed in a substrate. These

microchannels are capable of flowing a stream of particles, some having a selected characteristic.

The device further includes a detector capable of sensing the characteristic and sending a signal

to an actuator attached to a sealed reservoir, informing the actuator that an upcoming particle has

the desired characteristic. Based on this signal, the actuator sends a “pressure pulse” into the

channel that causes the selected particle to be deflected out of the particle stream and, for

example, into a separate subchannel from the non-selected particles. Facilitating this sorting

process is a second reservoir (e.g., a “buffer” reservoir) positioned on the opposite side of the

channel from the actuator. The second reservoir absorbs or dampens the pressure pulse, which

decreases stress on the selected particles, enables high speed operation, and ensures that the

pressure pulse does not reverberate through the channel and impact other particles in the sample.

The other particles can therefore also be processed to flow into the appropriate subchannel. The

disclosed devices can greatly improve sorting efficiency and reduce shear stresses that can

damage cells during the sorting process in conventional devices.




                                                7
  Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 8 of 40 PageID #: 8




               24.     The claims of the ’797 Patent are generally directed to the above-

described microfluidic devices and recite, for example, a reservoir connected to a microfluidic

flow channel that absorbs or dampens a pressure pulse propagated across the flow channel.

                         CYTONOME’S U.S. PATENT NO. 9,339,850

               25.     On May 17, 2016, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,339,850 (the “’850 Patent”), titled “METHOD AND

APPARATUS FOR SORTING PARTICLES.” A true and correct copy of the ’850 Patent is

attached to this Complaint as Exhibit 4.

               26.     At all times since the issuance of the ’850 Patent, all rights, title, and

interest in and to the ’850 Patent have been assigned to Cytonome, and Cytonome is and has

been the sole owner of the ’850 Patent.

               27.     The ’850 Patent relates to a microfluidic device capable of sorting

particles using an actuator for selectively applying a pressure pulse to the particles and a buffer

for absorbing or dampening the pressure pulse.         In an exemplary embodiment, the patent

discloses a device with microfluidic ducts formed in a substrate. These ducts are capable of

flowing a stream of particles, some having a selected characteristic. The device further includes

a detector capable of sensing the characteristic and sending a signal to an actuator, informing the

actuator that an upcoming particle has the desired characteristic. Based on this signal, the

actuator sends a “pressure pulse” into the duct that causes the selected particle to be deflected out

of the particle stream and, for example, into a separate subchannel from the non-selected

particles. Facilitating this sorting process is a “buffer” reservoir positioned on the opposite side

of the channel from the actuator connected to another reservoir. The buffer reservoir absorbs or

dampens the pressure pulse, which decreases stress on the selected particles, enables high speed



                                                 8
  Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 9 of 40 PageID #: 9




operation, and ensures that the pressure pulse does not reverberate through the channel and

impact other particles in the sample. The other particles can therefore also be processed to flow

into the appropriate subchannel. The disclosed devices can greatly improve sorting efficiency

and reduce shear stresses that can damage cells during the sorting process in conventional

devices.

               28.    The claims of the ’850 Patent are generally directed to the above-

described microfluidic devices and recite, for example, a duct for conveying a stream of

particles, an actuator for selectively applying a pressure pulse to the particles, and a buffer

configured to fluidically co-operate with the actuator for absorbing or dampening the pressure

pulse.

                        CYTONOME’S U.S. PATENT NO. 10,029,263

               29.    On July 24, 2018, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 10,029,263 (the “’263 Patent”), titled “METHOD AND

APPARATUS FOR SORTING PARTICLES.” A true and correct copy of the ’263 Patent is

attached to this Complaint as Exhibit 5.

               30.    At all times since the issuance of the ’263 Patent, all rights, title, and

interest in and to the ’263 Patent have been assigned to Cytonome, and Cytonome is and has

been the sole owner of the ’263 Patent.

               31.    The ’263 Patent relates to a microfluidic system that uses a switching

device and reservoir to accurately sort particles based on a selected characteristic (e.g., large

size).   In an exemplary embodiment, the patent discloses a system with microfluidic flow

channels formed in a substrate. These channels are capable of flowing a stream of particles,

some having the selected characteristic. The system further includes a detector capable of



                                               9
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 10 of 40 PageID #: 10




sensing the characteristic and sending a signal to a switching device, informing the switching

device that an upcoming particle has the desired characteristic.       Based on this signal, the

switching device sends a “pressure pulse” into the channel that causes the selected particle to be

deflected out of the particle stream and, for example, into a separate subchannel from the non-

selected particles. Facilitating this sorting process is a “buffer” reservoir positioned on the

opposite side of the channel from the actuator connected to another reservoir. The buffer

reservoir absorbs or dampens the pressure pulse, which decreases stress on the selected particles,

enables high speed operation, and ensures that the pressure pulse does not block or partially

block flow of the other particles in the fluidic stream. The other particles can therefore also be

processed to flow into the appropriate subchannel. The disclosed systems can greatly improve

sorting efficiency and reduce shear stresses that can damage cells during the sorting process in

conventional systems.

               32.      The claims of the ’263 Patent are generally directed to the above-

described microfluidic systems and recite, for example, a microfluidic flow channel, a detection

region, a switching device that delivers a transient pressure pulse to sort particles into at least

two separate outlets, and a reservoir adapted for dampening or absorbing the transient pressure

pulses.

                         CYTONOME’S U.S. PATENT NO. 10,029,283

               33.      On July 24, 2018, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 10,029,283 (the “’283 Patent”), titled “METHOD AND

APPARATUS FOR SORTING PARTICLES.” A true and correct copy of the ’283 Patent is

attached to this Complaint as Exhibit 6.




                                                10
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 11 of 40 PageID #: 11




               34.     At all times since the issuance of the ’283 Patent, all rights, title, and

interest in and to the ’283 Patent have been assigned to Cytonome, and Cytonome is and has

been the sole owner of the ’283 Patent.

               35.     The ’283 Patent relates to a particle sorting chip that uses an actuator

provided on a sealed chamber formed in a substrate that is configured to sort particles into outlets

based on a selected characteristic (e.g., large size). In an exemplary embodiment, the patent

discloses a particle sorting chip with a microfluidic duct formed in a substrate. This duct is

capable of flowing a stream of particles, some having the selected characteristic. The chip

further includes a detector capable of sensing the characteristic and sending a signal to an

actuator, informing the actuator that an upcoming particle has the desired characteristic. Based

on this signal, the actuator increases pressure in a chamber below the actuator, which in turn

discharges fluid from the chamber into the duct. The discharged fluid causes the selected

particle to be deflected out of the particle stream and, for example, into a separate outlet from the

non-selected particles. In addition, the chip may include a second chamber positioned on the

opposite side of the channel from the actuator. The second chamber can absorb or dampen the

pressure pulse, which decreases stress on the selected particles, enables high speed operation,

and ensures that the pressure pulse does not block or partially block flow of the other particles in

the fluidic stream.    The other particles can therefore also be processed to flow into the

appropriate outlet. The disclosed chips can greatly improve sorting efficiency and reduce shear

stresses that can damage cells during switching operations in conventional particle sorting chips.

               36.     The claims of the ’263 Patent are generally directed to the above-

described particle sorting chip and recite, for example, a duct formed in a substrate, a chamber

formed in a substrate, and an actuator formed in the substrate configured to increase pressure in




                                                 11
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 12 of 40 PageID #: 12




the first chamber and to discharge an amount of liquid from the first side opening into the duct

during a switching operation.

                        CYTONOME’S U.S. PATENT NO. 10,065,188

               37.     On September 4, 2018, the United States Patent and Trademark Office

duly and legally issued U.S. Patent No. 10,065,188 (the “’188 Patent”), titled “ACTUATION OF

PARALLEL MICROFLUIDIC ARRAYS.” A true and correct copy of the ’188 Patent is

attached to this Complaint as Exhibit 7.

               38.     At all times since the issuance of the ’188 Patent, all rights, title, and

interest in and to the ’188 Patent have been assigned to Cytonome, and Cytonome is and has

been the sole owner of the ’188 Patent.

               39.     The ’188 Patent relates to a particle processing assembly for sorting

individual particles on a particle-by-particle basis based on a selected characteristic (e.g., large

size). In an exemplary embodiment, the patent discloses a particle processing assembly with a

microfluidic channel formed in a microfluidic chip. This channel is capable of flowing a stream

of particles, some having the selected characteristic. The assembly further includes a detector

capable of sensing the characteristic and sending a signal to an actuator, informing the actuator

that an upcoming particle has the desired characteristic. Based on the received signal, the

actuator directs a pressure pulse into the channel, which causes the selected particle to be

deflected out of the particle stream and, for example, into a separate outlet from the non-selected

particles. The disclosed particle processing assemblies can greatly improve sorting efficiency

and reduce shear stresses that can damage cells during switching operations in conventional

assemblies.




                                                12
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 13 of 40 PageID #: 13




               40.     The claims of the ’188 Patent are generally directed to the above-

described particle processing assemblies and recite, for example, a microfluidic chip with a

switching region interfaced with an actuator external to the chip that directs a pressure pulse for

deflecting particles into an appropriate output.

                 NANOCELLECT’S “WOLF CELL SORTER” PRODUCT

               41.     On information and belief, NanoCellect is in the business of designing,

researching, developing, and selling microfluidic devices, systems, and methods used for cell

analysis and sorting. On information and belief, NanoCellect announced the launch of its WOLF

Cell Sorter product in the United States on June 15, 2016.           On information and belief,

NanoCellect makes, uses, imports, sells, and/or offers to sell—and continues to make, use,

import, sell and/or offer to sell—the WOLF Cell Sorter in the United States. NanoCellect’s

website, for example, offers to “DEMO OR QUOTE” the WOLF Cell Sorter.

https://www.nanocellect.com/wolf-cell-sorter.

               42.     On its website, NanoCellect states that the WOLF Cell Sorter “uses an on-

chip piezoacoustic actuator that gently directs cells into collection channels.” Id. Moreover,

according to the website, the WOLF Cell Sorter “system allows cell analysis and sorting to take

place within a disposable chip.” Id.

               43.     NanoCellect’s website also demonstrates the operation of its WOLF Cell

Sorter using an animation. See id. Screenshots from this animation show that the WOLF Cell

Sorter includes microchannels with an actuator and buffer used to sort individual cells based on a

predetermined, detectable characteristic:




                                                   13
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 14 of 40 PageID #: 14




               44.    Inspection of a WOLF Cell Sorter product further shows that the WOLF

Cell Sorter includes actuator and “buffer” reservoirs to generate and absorb pressure pulses for

sorting particles, as shown in the photograph below. A flexible membrane covers at least a

portion of the chip, including above the buffer reservoir. This flexible membrane absorbs the

pressure pulse generated by the actuator.




                                              14
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 15 of 40 PageID #: 15




               45.     The screenshot below taken from a video publication for the WOLF Cell

Sorter also shows the WOLF microfluidic chip comprising a flexible membrane extending at

least over the buffer reservoir. The flexible membrane deforms when the actuator applies a

pressure pulse across the channel, which facilitates absorption of the pressure pulse.




See https://www.youtube.com/watch?v=e3DMwUz799w (“Nanocellect WOLF Cell Sorter

Intro”).

               46.     The cell processing system of the WOLF Cell Sorter, however, was

previously invented, patented, and developed by Cytonome.

                     COUNT I — INFRINGEMENT OF THE ’528 PATENT

               47.     Cytonome realleges, and incorporates by reference in full herein, each of

the preceding paragraphs.

               48.     NanoCellect directly infringes, and/or induces the infringement of, at least

claim 18 of the ’528 Patent, either literally or under the doctrine of equivalents, by making,

using, selling, importing, and/or offering to sell within the United States without authority or

license, at least the WOLF Cell Sorter microfluidic device. Further discovery may reveal

additional infringing products.




                                                15
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 16 of 40 PageID #: 16




               49.     The WOLF Cell Sorter includes every element of at least claim 18 of the

’528 Patent, literally or equivalently, which recites:

               A microfluidic device, comprising:
               a channel for conveying a stream of particles in a carrier fluid;
               an actuator for selectively applying a pressure pulse to the stream
                 to deflect a particle in the stream of particles from the stream of
                 particles; and
               a buffer for absorbing the pressure pulse.

               50.     The WOLF Cell Sorter is a microfluidic device.           For instance, the

NanoCellect website states that the WOLF Cell Sorter is “based on microfluidic sorting

technology.” https://www.nanocellect.com/wolf-cell-sorter.

               51.     Furthermore, the WOLF Cell Sorter includes a channel for conveying a

stream of particles in a carrier fluid. NanoCellect’s animation showing the operation of the

WOLF Cell Sorter taken from its website shows that particles, such as cells, flow downstream in

a channel through a detector (i.e., a laser). See https://www.nanocellect.com/wolf-cell-sorter.

NanoCellect’s website further explains that the particles are flowed in a “sheath buffer” (i.e., a

carrier fluid). https://www.nanocellect.com/cell-line-development. Screenshots of the animation

are shown below:




                                                 16
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 17 of 40 PageID #: 17




               52.     These screenshots further show a Piezoelectric actuator (“PZT”)

configured to selectively apply a pressure pulse to a particle to deflect the selected particle from

the stream of particles. The above example shows a “green” particle detected (see top of left

screenshot above) and then deflected to the left (see bottom of right screenshot above).

               53.     Additionally, the screenshots show a buffer reservoir protruding from the

left side of the channel, opposite the actuator. Such a buffer can absorb the pressure pulse

applied by the actuator.

               54.     As shown in the image below and confirmed by inspection, a flexible

membrane is applied at least over the buffer and facilitates the absorption of the pressure pulse:




                                                17
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 18 of 40 PageID #: 18




See https://www.youtube.com/watch?v=e3DMwUz799w (“Nanocellect WOLF Cell Sorter

Intro”).

               55.     The photograph below of a microfluidic chip taken from a WOLF Cell

Sorter further shows that the Wolf Cell Sorter is a microfluidic device with the claimed channel

(entering from the top), actuator and buffer:




                                                18
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 19 of 40 PageID #: 19




                   COUNT II — INFRINGEMENT OF THE ’295 PATENT

               56.     Cytonome realleges, and incorporates by reference in full herein, each of

the preceding paragraphs.

               57.     NanoCellect directly infringes, and/or induces the infringement of, at least

claim 1 of the ’295 Patent, either literally or under the doctrine of equivalents, by making, using,

selling, importing, and/or offering to sell within the United States without authority or license, at

least the WOLF Cell Sorter microfluidic device.          Further discovery may reveal additional

infringing products.

               58.     The WOLF Cell Sorter includes every element of at least claim 1 of the

’295 Patent, literally or equivalently, which recites:

               A microfluidic system comprising:
               a microfluidic flow channel formed in a substrate and adapted to
                 facilitate analysis or processing of a sample having one or more
                 particles suspended in a suspension medium flowing through the
                 flow channel;
               a first reservoir operatively associated with the flow channel and
                 adapted for dampening or absorbing a pressure pulse propagated
                 across the flow channel; and
               a second reservoir operatively associated with the flow channel
                 and adapted for generating the pressure pulse based on a change
                 in volume or pressure in the second reservoir;
               wherein the flow channel defines a first aperture for connecting the
                 flow channel relative to the first reservoir and a second aperture
                 for connecting the flow channel relative to the second reservoir,
                 wherein the first aperture is substantially opposite the second
                 aperture.

               59.     The WOLF Cell Sorter is a microfluidic system.             For instance, the

NanoCellect website states that the WOLF Cell Sorter is “based on microfluidic sorting

technology.” https://www.nanocellect.com/wolf-cell-sorter.

               60.     Furthermore, the WOLF Cell Sorter includes a microfluidic flow channel

formed in a substrate adapted to facilitate analysis or process of a sample having one or more



                                                 19
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 20 of 40 PageID #: 20




having one or more particles suspended in a suspension medium. NanoCellect’s animation

showing the operation of the WOLF Cell Sorter taken from its website shows that particles, such

as cells, flow downstream in a channel through a detector (i.e., a laser).                    See

https://www.nanocellect.com/wolf-cell-sorter. Screenshots of the animation are shown below:




               61.     Furthermore, two articles—titled “Epigenomic Analysis of Sorted Retinal

Ganglion Cells using ATAC-seq” and “Gentle Selection of Cells Results in Higher

Outgrowth”—available on NanoCellect’s website describes using the WOLF Cell Sorter to

analyze    and       process   cells    prepared     in    a    “cell    suspension.”         See

https://www.nanocellect.com/resources.

               62.     Additionally, the WOLF Cell Sorter has a first reservoir operatively

associated with the flow channel and adapted for dampening or absorbing a pressure pulse

propagated across the flow channel.       As the screenshots above show, there is a reservoir

protruding from and connected to the left side of the channel, opposite the Piezoelectric actuator

(“PZT”). This reservoir can absorb or dampen the pressure pulse applied by the actuator that

was propagated across the flow channel.


                                               20
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 21 of 40 PageID #: 21




              63.     As shown in the image below and confirmed by inspection, a flexible

membrane is applied over the first (buffer) reservoir and facilitates the absorption and

dampening of the pressure pulse:




See https://www.youtube.com/watch?v=e3DMwUz799w (“Nanocellect WOLF Cell Sorter

Intro”).

              64.     Furthermore, the WOLF Cell Sorter has a second reservoir operatively

associated with the flow channel and adapted for generating the pressure pulse based on a change

in volume or pressure in the second reservoir. As shown in the above screenshots, the WOLF

Cell sorter has an actuator that compresses downward when appropriately energized. This

creates a change in volume and pressure in the reservoir in communication with the actuator.

The actuator can also be energized in the opposing direction, which causes the reservoir to

deflect upward, also generating a pressure pulse based on a change in volume and pressure:




                                              21
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 22 of 40 PageID #: 22




               65.     The screenshots further show that the flow channel defines a first aperture

for connecting the flow channel to the first reservoir and a second aperture for connecting the

flow channel to the second reservoir and that the first aperture is substantially opposite the

second aperture.

               66.     The photograph below of a microfluidic chip taken from a WOLF Cell

Sorter further shows that the Wolf Cell Sorter is a microfluidic system with the claimed

microfluidic flow channel (entering from the top), a first reservoir for absorbing a pressure pulse

and having an aperture connecting it to the flow channel (right reservoir), and a second reservoir

opposite the first reservoir for generating the pressure pulse and having an aperture connecting it

to the flow channel (left reservoir):




                                                22
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 23 of 40 PageID #: 23




                  COUNT III — INFRINGEMENT OF THE ’797 PATENT

               67.     Cytonome realleges, and incorporates by reference in full herein, each of

the preceding paragraphs.

               68.     NanoCellect directly infringes, and/or induces the infringement of, at least

claim 5 of the ’797 Patent, either literally or under the doctrine of equivalents, by making, using,

selling, importing, and/or offering to sell within the United States without authority or license, at

least the WOLF Cell Sorter microfluidic device.          Further discovery may reveal additional

infringing products.

               69.     The WOLF Cell Sorter includes every element of at least claim 5 of the

’797 Patent, literally or equivalently, which recites:

               A microfluidic device adapted to facilitate analysis or processing
                 of a sample, the microfluidic device comprising:
               a microfluidic flow channel formed in a substrate, the flow channel
                 having a width and a length that exceeds the width; and
               a first reservoir in fluid communication with the flow channel
                 adapted for dampening or absorbing a pressure pulse propagated




                                                 23
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 24 of 40 PageID #: 24




                across the width of the flow channel, wherein the first reservoir
                is otherwise sealed from an exterior environment.

               70.      The WOLF Cell Sorter is a microfluidic device adapted to facilitate

analysis or processing of a sample. The WOLF Cell Sorter analyzes and processes a sample by

detecting and sorting the particles in a sample. For instance, the NanoCellect website states that

the   WOLF       Cell     Sorter    is   “based      on   microfluidic    sorting    technology.”

https://www.nanocellect.com/wolf-cell-sorter.

               71.      Furthermore, the WOLF Cell Sorter includes a microfluidic flow channel

formed in a substrate that has a length that exceeds the width, as shown in the photograph of a

WOLF Cell Sorter microfluidic chip:




               72.      The WOLF Cell Sorter also has a first reservoir in fluid communication

with the flow channel adapted for dampening or absorbing a pressure pulse propagated across the

width of the flow channel, wherein the first reservoir is otherwise sealed from an exterior




                                                24
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 25 of 40 PageID #: 25




environment. This reservoir is shown on the right side of the flow channel in the photograph

above and is sealed from the exterior environment.

              73.     As shown in the image below and confirmed by inspection, a flexible

membrane is applied over the first (buffer) reservoir and facilitates the absorption and

dampening of the pressure pulse:




See https://www.youtube.com/watch?v=e3DMwUz799w (“Nanocellect WOLF Cell Sorter

Intro”).

              74.     Additionally, the screenshots below also show that the WOLF Cell Sorter

has a reservoir protruding from and connected to the left side of the channel, opposite the

Piezoelectric actuator (“PZT”), that is not open to the exterior environment.             See

https://www.nanocellect.com/wolf-cell-sorter. This reservoir can absorb or dampen the pressure

pulse applied by the actuator and propagated across the flow channel:




                                               25
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 26 of 40 PageID #: 26




               75.     The above example shows a “green” particle detected (see top of left

screenshot above) and then deflected to the left (see bottom of right screenshot above) after the

actuator propagates a pressure pulse into the flow channel.

                  COUNT IV — INFRINGEMENT OF THE ’850 PATENT

               76.     Cytonome realleges, and incorporates by reference in full herein, each of

the preceding paragraphs.

               77.     NanoCellect directly infringes, and/or induces the infringement of, at least

claim 1 of the ’850 Patent, either literally or under the doctrine of equivalents, by making, using,

selling, importing, and/or offering to sell within the United States without authority or license, at

least the WOLF Cell Sorter microfluidic device.          Further discovery may reveal additional

infringing products.

               78.     The WOLF Cell Sorter includes every element of at least claim 1 of the

’850 Patent, literally or equivalently, which recites:

               A particle sorting system, comprising:
               a duct for conveying a stream of particles, comprising an inlet, and
                 a plurality of outlets including a first outlet and a second outlet,


                                                 26
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 27 of 40 PageID #: 27




                 wherein the particles normally flow from the inlet into the first
                 outlet;
               an actuator for selectively applying a pressure pulse to deflect a
                 selected particle in the stream of particles into the second outlet
                 when a predetermined characteristic is detected; and
               a buffer configured to fluidically co-operate with the actuator for
                 absorbing or dampening the pressure pulse to allow other
                 particles in the stream of particles to normally flow into the first
                 outlet while the deflected particle flows into the second outlet.

               79.     The WOLF Cell Sorter is a particle sorting system. For instance, the

NanoCellect website states that the WOLF Cell Sorter is “based on microfluidic sorting

technology.” https://www.nanocellect.com/wolf-cell-sorter.

               80.     Furthermore, the WOLF Cell Sorter includes a duct for conveying a

stream of particles, comprising an inlet and a plurality of outlets including a first outlet and a

second outlet, wherein the particles normally flow from the inlet into the first outlet.

NanoCellect’s animation showing the operation of the WOLF Cell Sorter taken from its website

shows that particles, such as cells, flow downstream in a duct through a detector (i.e., a laser) and

into one of three outlets. See https://www.nanocellect.com/wolf-cell-sorter. Screenshots of the

animation are shown below:




                                                 27
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 28 of 40 PageID #: 28




           81.   These screenshots further show a Piezoelectric actuator (“PZT”) actuator for

selectively applying a pressure pulse to deflect a selected particle in the stream of particles into

the second outlet when a predetermined characteristic is detected. The above example shows a

particle having a preselected characteristic detected by a laser (see top of left screenshot above)

and then deflected to the left (see bottom of right screenshot) and into a left (i.e., “second”)

outlet. The left screenshot also shows a “red” particle demonstrating that particles which are not

selected, and thus not deflected, “normally flow into [a] first” outlet.

                 82.      Additionally, the screenshots show a buffer reservoir protruding from the

left side of the channel, opposite the actuator. Such a buffer is configured to fluidically co-

operate with the actuator for absorbing or dampening the pressure pulse to allow other particles

in the stream of particles to normally flow into the first outlet while the deflected particle flows

into the second outlet.

                 83.      As shown in the image below and confirmed by inspection, a flexible

membrane is applied over the buffer and facilitates the absorption and dampening of the pressure

pulse:




See https://www.youtube.com/watch?v=e3DMwUz799w (“Nanocellect WOLF Cell Sorter

Intro”).


                                                  28
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 29 of 40 PageID #: 29




               84.     The photograph below of a microfluidic chip taken from a WOLF Cell

Sorter further shows that the Wolf Cell Sorter is a microfluidic device with the claimed duct

(entering from the top), actuator (attached to the left reservoir), and buffer (right reservoir):




                     COUNT V — INFRINGEMENT OF THE ’263 PATENT

               85.     Cytonome realleges, and incorporates by reference in full herein, each of

the preceding paragraphs.

               86.     NanoCellect directly infringes, and/or induces the infringement of, at least

claim 1 of the ’263 Patent, either literally or under the doctrine of equivalents, by making, using,

selling, importing, and/or offering to sell within the United States without authority or license, at

least the WOLF Cell Sorter microfluidic device.           Further discovery may reveal additional

infringing products.

               87.     The WOLF Cell Sorter includes every element of at least claim 1 of the

’263 Patent, literally or equivalently, which recites:




                                                  29
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 30 of 40 PageID #: 30




              A microfluidic system for sorting particles, the microfluidic system
                comprising:
              a first microfluidic flow channel formed in a particle processing
                component substrate having an upstream inlet configured to
                introduce a fluidic stream having a plurality of particles into the
                first microfluidic flow channel and downstream outlets
                configured to output portions of the fluidic stream of particles;
              a detection region located downstream of the inlet, the detection
                region configured to allow a particle having a predetermined
                characteristic to be sensed, the sensed particle being one of the
                plurality of particles in the fluidic stream; and
              a switching device located downstream of the detection region, the
                switching device operatively coupled to the first microfluidic
                flow channel to deliver a transient pressure pulse in a direction
                substantially perpendicular to a flow direction of the fluidic
                stream of particles,
              wherein the transient pressure pulse displaces and separates a
                selected single sensed particle from the fluidic stream of
                particles,
              wherein the selected particle is displaced and separated from the
                fluidic stream of particles in a switching region,
              wherein the fluidic stream of unselected particles flows into a first
                downstream outlet configured to output a first portion of the
                fluidic stream of particles,
              wherein the selected particle flows into a second downstream
                outlet configured to output a second portion of the fluidic stream
                of particles,
              wherein the transient pressure pulse is not generated downstream
                of the switching region,
              wherein the switching device, when activated, does not block or
                partially block flow of the fluidic stream of particles, and
              wherein the particle processing component substrate includes a
                reservoir adapted for dampening or absorbing the transient
                pressure pulse propagated across the microfluidic channel.

              88.    The WOLF Cell Sorter is a microfluidic system for sorting particles. For

instance, the NanoCellect website states that the WOLF Cell Sorter is “based on microfluidic

sorting technology.” https://www.nanocellect.com/wolf-cell-sorter.

              89.    Furthermore, the WOLF Cell Sorter a first microfluidic flow channel

formed in a substrate with an upstream inlet configured to introduce a fluidic stream having a

plurality of particles into the channel. NanoCellect’s animation showing the operation of the



                                               30
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 31 of 40 PageID #: 31




WOLF Cell Sorter taken from its website shows a channel with particles, such as cells, flowing

downstream through a detector (i.e., a laser). See https://www.nanocellect.com/wolf-cell-sorter.

Screenshots of the animation are shown below:




               90.     As shown in the screenshots above, the WOLF Cell Sorter has

downstream outlets configured to output portions of the fluidic stream of particles. In this

example, a portion of the stream consisting of “green” particles is output into the far left channel,

while the “red” particles are output into the center channel.

               91.     The screenshots also show a detection region located downstream of the

inlet, indicated by the “laser” that detects the cells. The detection region is configured to sense a

particle having a predetermined characteristic, in this case a “green” particle.

               92.     Furthermore, the screenshots show a switching device located downstream

of the detection region. In this WOLF Cell Sorter, the switching device is a Piezoelectric

actuator (“PZT”) that is operatively coupled to the first microfluidic flow channel through an

opening in the side of the channel, as shown. The PZT delivers a transient pressure pulse in a

direction substantially perpendicular to a flow direction of the fluidic stream of particles, which


                                                 31
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 32 of 40 PageID #: 32




in this example causes the “green” particle to move to the left as shown in the right screenshot

above. In other words, the transient pressure pulse displaces and separates a selected single

particle from the fluidic stream of particles in the switching region.

               93.     Furthermore, the unselected particles, indicated by the “red” particle in the

right screenshot above, flows into a middle (i.e., “first”) downstream outlet configured to output

a first portion of the fluidic stream of particles. Meanwhile, the green (i.e., “selected”) particle

flows into a left (i.e., “second”) downstream outlet.

               94.     Additionally, the WOLF Cell Sorter’s substrate has a reservoir adapted for

dampening or absorbing the transient pressure pulse propagated across the microfluidic channel.

As shown in the screenshots above, there is a buffer reservoir protruding from and connected to

the left side of the channel, opposite the Piezoelectric actuator (“PZT”). This buffer can absorb

or dampen the pressure pulse applied by the actuator and propagated across the flow channel.

               95.     As shown in the image below and confirmed by inspection, a flexible

membrane is applied over the first (buffer) reservoir and facilitates the absorption and

dampening of the pressure pulse:




See https://www.youtube.com/watch?v=e3DMwUz799w (“Nanocellect WOLF Cell Sorter

Intro”).


                                                 32
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 33 of 40 PageID #: 33




               96.     Moreover, this transient pressure pulse is not generated downstream of the

switching region because of the buffer. Because the pressure pulse is absorbed by the buffer

reservoir, the pulse does not propagate downstream. The buffer also prevents the switching

device from blocking or partially blocking the flow of the particles by preventing the pressure

pulse from propagating upstream.

               97.     The photograph below of a microfluidic chip taken from a WOLF Cell

Sorter further shows that the Wolf Cell Sorter is a microfluidic system with the claimed

microfluidic flow channel with a detection region (located in the channel entering from the top),

a switching device (above the left reservoir) that generates a pressure pulse at a switching region,

multiple outlets (bottom three channels), and a reservoir for dampening or absorbing the transient

pressure pulse (right reservoir):




                  COUNT VI — INFRINGEMENT OF THE ’283 PATENT

               98.     Cytonome realleges, and incorporates by reference in full herein, each of

the preceding paragraphs.


                                                33
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 34 of 40 PageID #: 34




               99.     NanoCellect directly infringes, and/or induces the infringement of, at least

claim 1 of the ’283 Patent, either literally or under the doctrine of equivalents, by making, using,

selling, importing, and/or offering to sell within the United States without authority or license, at

least the WOLF Cell Sorter microfluidic device.           Further discovery may reveal additional

infringing products.

               100.    The WOLF Cell Sorter includes every element of at least claim 1 of the

’283 Patent, literally or equivalently, which recites:

               A particle sorting chip comprising:
               a duct configured to convey particles in a stream, the duct
                 including an inlet and a plurality of flow-through outlet channels
                 formed in a substrate;
               a first chamber formed in the substrate, the first chamber in fluid
                 communication with the duct via a first side opening and
                 otherwise sealed, the first side opening positioned upstream of
                 the plurality of flow-through outlet channels; and
               an actuator provided on the substrate and associated with the first
                 chamber, the actuator configured to increase a pressure within
                 the first chamber and to discharge an amount of fluid from the
                 first side opening into the duct during a switching operation.

               101.    The WOLF Cell Sorter is a particle sorting chip.            For instance, the

NanoCellect website describes the WOLF Cell Sorter as a “chip” and states that it is “based on

microfluidic sorting technology.” https://www.nanocellect.com/wolf-cell-sorter.

               102.    Furthermore, the WOLF Cell Sorter includes a duct configured to convey

particles in a stream, the duct including an inlet and a plurality of flow-through outlet channels

formed in a substrate. NanoCellect’s animation showing the operation of the WOLF Cell Sorter

taken from its website shows that a stream of particles, such as cells, flow downstream in a duct

through    a   detector    (i.e.,   a   laser)   and     into   one   of   three   outlets.      See

https://www.nanocellect.com/wolf-cell-sorter. Screenshots of the animation are shown below:




                                                 34
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 35 of 40 PageID #: 35




                103.    These screenshots further show a chamber formed in the substrate on the

right side of the duct and in fluid communication with the duct via a side opening. This chamber

is sealed to the external environment. The side opening is also positioned upstream of the three

flow-through outlet channels shown at the bottom of the screenshot.

                104.    Connected to the first chamber is a Piezoelectric actuator (“PZT”) actuator

provided on the substrate.      The actuator configured to increase a pressure within the first

chamber and to discharge an amount of fluid from the first side opening into the duct during a

switching operation. In doing so, the PZT deflects a selected particle into an outlet. The above

example shows a particle having a preselected characteristic (represented by a green color)

detected at the top of the left screenshot and then deflected to the left and into a left (i.e.,

“second”) outlet (see bottom of right screenshot above).

                105.    The photograph below of a microfluidic chip taken from a WOLF Cell

Sorter further shows that the Wolf Cell Sorter is a particle sorting chip with the claimed duct

(entering from the top), reservoir (left), and actuator (attached to the left reservoir).




                                                  35
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 36 of 40 PageID #: 36




                  COUNT VII — INFRINGEMENT OF THE ’188 PATENT

               106.    Cytonome realleges, and incorporates by reference in full herein, each of

the preceding paragraphs.

               107.    NanoCellect directly infringes, and/or induces the infringement of, at least

claim 1 of the ’188 Patent, either literally or under the doctrine of equivalents, by making, using,

selling, importing, and/or offering to sell within the United States without authority or license, at

least the WOLF Cell Sorter microfluidic device.          Further discovery may reveal additional

infringing products.

               108.    The WOLF Cell Sorter includes every element of at least claim 1 of the

’188 Patent, literally or equivalently, which recites:

               A particle processing assembly for sorting individual particles on a
                 particle-by-particle basis from a stream of particles, the particle
                 processing assembly comprising:
               a microfluidic chip including at least one microsorter having a
                 switching region and a microfluidic channel formed in the
                 microfluidic chip fluidically coupled to a sample input a keep
                 output, a waste output, and the switching region,


                                                 36
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 37 of 40 PageID #: 37




               wherein the switching region interfaces with at least one actuator
                external to the microfluidic chip, and
               wherein the switching region, when actuated by the actuator upon
                detection of a predetermined characteristic of a selected particle,
                directs a pressure pulse across the microfluidic channel to deflect
                the selected particle from the stream of particles.

               109.    The WOLF Cell Sorter is a particle processing assembly for sorting

individual particles on a particle-by-particle basis from a stream of particles. For instance, the

NanoCellect website purports that the WOLF Cell Sorter is “based on microfluidic sorting

technology” and that “24 microliters per minute of sample can be processed” with the WOLF

Cell Sorter. https://www.nanocellect.com/wolf-cell-sorter.

               110.    Furthermore, the WOLF Cell Sorter a microfluidic chip including a

microsorter with a switching region. NanoCellect’s animation showing the operation of the

WOLF Cell Sorter taken from its website shows that a stream of particles, such as cells, flow

downstream in a channel through a detector (i.e., a laser) and into one of three outlets. See

https://www.nanocellect.com/wolf-cell-sorter. Connected to the first chamber is an external

Piezoelectric actuator (“PZT”) actuator provided on the substrate. The screenshots further show

a switching region interfaces with the actuator and is configured to provide a pressure pulse to

individually selected particles. In this switching region, when a predetermined characteristic of a

selected particle is detected, the actuator directs a pressure pulse across the microfluidic channel

to deflect the selected particle from the stream of particles. Screenshots of the animation are

shown below:




                                                37
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 38 of 40 PageID #: 38




               111.    These screenshots further show a microfluidic channel formed in the

microfluidic chip that is fluidically coupled to a sample input, a switching region, and multiple

outputs. For example, the green particle is selected and deflected in the switching region such

that it flows into a “keep output” (the bottom left channel), while the non-selected “red” particle

flows into a “waste output” (the bottom middle channel).

               112.    The photograph below of a microfluidic chip taken from a WOLF Cell

Sorter further shows that the Wolf Cell Sorter is a particle processing assembly with the claimed

microfluidic channel connected to a switching region that generates a pressure pulse from an

actuator for deflecting particles into appropriate outputs:




                                                 38
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 39 of 40 PageID #: 39




                                    PRAYER FOR RELIEF

               WHEREFORE, Cytonome respectfully requests that the Court enter judgment in

its favor and against NanoCellect on the causes of action set forth above and respectfully

requests that this Court:

               A.       enter judgment that NanoCellect has infringed and is infringing one or

more claims of each of the Cytonome Patents under 35 U.S.C. § 271;

               B.       enter judgment that NanoCellect’s infringement was and is willful and

award enhanced damages up to three times the amount of actual damages found in accordance

with 35 U.S.C. § 284;

               C.       award Cytonome all damages adequate to compensate Cytonome for

NanoCellect’s patent infringement, such damages to be determined by a jury, and if necessary an

accounting to adequately compensate Cytonome for NanoCellect’s infringement;




                                               39
 Case 1:19-cv-00301-RGA Document 1 Filed 02/12/19 Page 40 of 40 PageID #: 40




               D.      enter a permanent injunction against NanoCellect and its affiliates,

subsidiaries, assigns, employees, agents, or anyone acting in privity or concert with NanoCellect,

from infringing the Cytonome Patents;

               E.      an award of pre-judgment and post-judgment interest at the maximum rate

allowed by law;

               F.      an order finding that this is an exceptional case and awarding Cytonome

its costs, expenses, disbursements, and reasonable attorneys’ fees related to NanoCellect’s patent

infringement under 35 U.S.C. § 285 and all other applicable statutes, rules and common law; and

               G.      such other further relief, in law or equity, as this Court deems just and

proper.

                                 DEMAND FOR JURY TRIAL

               Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Cytonome hereby

demands a jury trial on any and all issues appropriately triable before a jury.

                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Rodger D. Smith II
OF COUNSEL:                                        Rodger D. Smith II (#3778)
                                                   Anthony D. Raucci (#5948)
Kirt S. O’Neill                                    1201 North Market Street
Daniel L. Moffett                                  P.O. Box 1347
AKIN GUMP STRAUSS HAUER & FELD LLP                 Wilmington, DE 19899
112 E. Pecan Street, Suite 1010                    (302) 658-9200
San Antonio, TX 78205                              rsmith@mnat.com
(210) 281-7000                                     araucci@mnat.com

Thomas W. Landers IV                               Attorneys for Plaintiff Cytonome/ST, LLC
AKIN GUMP STRAUSS HAUER & FELD LLP
1111 Louisiana Street, 44th Floor
Houston, TX 77002
(713) 220-5800

February 12, 2019


                                                 40
